ON MOTION
MAYER, Circuit Judge.

ORDER

David H. Sitrick moves for a 35-day extension of time, until November 27, 2006, to file his brief, and to stay the briefing schedule pending clarification of this court’s jurisdiction over his appeal. Si-trick states that DreamWorks L.L.C. et al. (DreamWorks) consents to the motion for an extension of time. DreamWorks responds to the motion to stay the briefing schedule due to jurisdictional concerns. Sitrick replies. We consider whether the appeal should be dismissed for lack of a final judgment.
The United States District Court for the Central District of California entered a “judgment” of invalidity and that certain claims are not infringed. Sitrick v. DreamWorks, L.L.C., 03-CV-4265. The district court did not decide or dismiss DreamWorks’ request for a declaratory judgment of unenforceability. In view of the pending counterclaim, there is no final judgment and this appeal must be dismissed. Nystrom v. TREX Co., Inc., 339 F.3d 1347, 1350 (Fed.Cir.2003) (“If a case is not fully adjudicated as to all claims for all parties and there is no express determination that there is no just reason for delay or express direction for entry of judgment as to fewer than all of the parties or claims, there is no ‘final decision’ under 28 U.S.C. § 1295(a)(1) and therefore no jurisdiction.”).
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed for lack of jurisdiction.
(2) Sitrick’s motions are denied as moot.
(3) Each side shall bear its own costs.